Title: To Alexander Hamilton from William Seton, 3 May 1793
From: Seton, William
To: Hamilton, Alexander


New York 3d May 1793
My Dear sir
I did not answer your Letter of the 29th. till I should see Mr. Verplanck, which I did just as I receivd your further Letter of the 1st. He says in a few days he will pay the money on your account, as soon as some error in the Deed &c which had been returned was corrected. Your draft for 500 has not appeared but shall be punctually honored. Enclosed is a Sketch of your account with the Bank, the balance of Dolls. 524.⁶⁹⁄₁₀₀ will be chargeable with Interest from the 29th September the amount agreable to your desire shall be retained out of the Money to be received of Mr. Verplanck & the remainder remitted you in U. States Bank Notes.
The drain of Specie having stopt, we now go on tolerably smooth, & upon the whole rather get a head of the Branch on the Exchange of Notes. Mr Meredith drew one Check upon us the 25th. for 10,000 Dollars which went to their credit—this would be a good time to lessen the balance of the Public money in our hands if it is necessary as the Branch still owes us 45,000. The great failures in England may perhaps cause Specie to be shipt from hence which is the only thing we have to dread for our Stocks will no longer answer for a remittance, tho the prices here are so distressingly low.
I am with the greatest respect & esteem   Dear sir   Your obliged obed Hube Servt
Wm Seton
Alexr. Hamilton Esqr
 